Citation Nr: 1449702	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for right ankle disability, to include as secondary to a service-connected disability.  

3.  Entitlement to an increased disability rating for bilateral pes planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for bilateral knee disability and right ankle disability, and further denied an increased rating for bilateral pes planus.  [Due to a recent change in the location of the Veteran's residence, however, jurisdiction of his appeal should be transferred to the RO in Phoenix, Arizona.]

The Veteran provided testimony during a hearing before the undersigned at the Winston-Salem RO in February 2010.  A transcript is of record.  

In April 2010, the Board determined that new and material evidence sufficient to reopen the previously denied claims for service connection for the bilateral knee and right ankle disabilities had been received and reopened the Veteran's claims.  The Board thereafter remanded the claims for additional evidentiary development.  Specifically, the claim was remanded so the Agency of Original Jurisdiction (AOJ) could obtain the Veteran's service treatment records for his period of service with the Army Reserves.  The Board also remanded the Veteran's claim to retrieve outstanding private medical records relating to potential treatment provided for his bilateral knee and right ankle, as well as his updated VA treatment records.  In addition, the Board requested that the Veteran be scheduled for VA examinations to 1) determine the nature and etiology of his claimed bilateral knee and right ankle disability; and 2) to determine the current severity of his bilateral pes planus


The Veteran's private treatment records as well as all updated VA treatment records were obtained and associated with the claims file.  In addition, additional VA medical opinion was issued in July 2010, and a copy of this opinion has been associated with his claims file.  The medical opinion pertaining to the Veteran's bilateral knee and right ankle disability were found to be inadequate.  In a June 2012 decision, the Board, in pertinent part, denied the claim for a rating in excess of 10 percent for bilateral pes planus, and remanded the claims seeking service connection for the bilateral knee and right ankle disabilities to the RO so adequate medical opinions could be obtained.  The AMC initiated a request to have the Veteran scheduled for another VA examination, and the examination was completed in July 2012.  A copy of the VA examination report was subsequently associated with the Veteran's claims file, and in an April 2013 decision, the Board denied the Veteran's claims for service connection for a bilateral knee disability and a right ankle disability.  

Prior to the issuance of the April 2013 Board decision, and while the claims for service connection for a bilateral knee and right ankle disability were being developed on remand, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's June 2012 decision that had denied a rating in excess of 10 percent for bilateral pes planus.  In a March 2013 Order, the Court vacated that portion of the June 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  After the April 2013 Board decision was issued, the Veteran appealed this decision to the Court as well.  In a November 2013 Order, the Court vacated the April 2013 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.  As such, the issues of entitlement to service connection for a bilateral knee disability, right ankle disability, and a higher rating for bilateral pes planus are currently on appeal before the Board.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Pes Planus

In the March 2013 Joint Motion, it was noted that although the Veteran's service-connected bilateral pes planus is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, the Board must consider and discuss all potentially relevant diagnostic codes, and in this regard, should have considered whether the Veteran's service-connected bilateral pes planus could also be rated pursuant to Diagnostic Code 5284.  The parties requested that the Board also consider the applicability of DC 5284, and if applicable, whether the Veteran could obtain a rating under this code for each foot.  

In the September 2014 Post-Remand Brief, the Veteran, through his representative, asserted that the symptoms associated with his bilateral pes planus had worsened and were thus sufficient to warrant an increased rating.  

Bilateral Knee and Right Ankle Disability

The Veteran contends that his current bilateral knee disorder and right ankle disability developed after years of placing continuous pressure on his lower extremities while fulfilling his duties and participating in physical training exercises during his period of service with the U.S. Marine Corps.  See October 2003 Statement of Veteran.  The Veteran also contends that his bilateral knee and right ankle disorders were either caused or aggravated by his service-connected lumbar spine disability, bilateral pes planus, or residuals of left ankle sprain.  See February 2010 Hearing Transcript (T.), pp. 10-13.  

The Veteran's service treatment records associated with his period of active service with the U.S. Marine Corps are not available, and the records associated with his period of service in the U.S. Army Reserves are absent any complaints, notations, or signs of, or treatment for the lower extremities.  

The post-service treatment records reflect that the Veteran began seeking treatment for his knee condition in 1998, and continued to present to the VA Medical Center on a regular basis with complaints of bilateral knee and ankle pain.  

Pursuant to the June 2012 remand, the Veteran was afforded a VA examination in July 2012, specifically to determine the nature and etiology of these disorders.  During the examination, the Veteran described his military history, and attributed his bilateral knee disorder to his in-service training exercises.  The Veteran also noted that his right ankle pain had its onset around the same time frame as the knees and related his right ankle condition to his in-service training exercises, which included running up and down hills and on gravel.  Based on his review of the available service treatment records, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a bilateral knee sprain and a right ankle sprain.  The examiner determined that the Veteran's claimed conditions were less likely than not incurred in or caused by an in-service injury, event or illness.  In addition, the VA examiner determined that the Veteran's bilateral knee disorder and right ankle disorder were less likely than not proximately due to or a result of his service-connected conditions.  In reaching this conclusion, the VA examiner noted that the Veteran walked with a normal gait, and found no biomechanical reason for his bilateral knee and right ankle difficulties to be attributed to his service-connected disabilities.  The examiner further determined that the Veteran's bilateral knee and right ankle disorders were not aggravated by his service-connected disabilities.  According to the examiner, when asked to identify what might aggravate his bilateral knee and right ankle pain, the Veteran did not mention his service-connected disabilities, nor did he relate his bilateral knee disorder to his service-connected disabilities.  In reaching his conclusion, the examiner noted that the Veteran's bilateral pes planus was mild in nature, referenced a previous lumbar spine magnetic resonance imaging (MRI) report which was shown to be normal, and noted that the Veteran's back condition was currently asymptomatic.  

Although a number of earlier treatment records and diagnostic test results did reflect the lumbar spine to be in normal condition (see April 2000 VA orthopedic report; June 1998 MRI report), during the July 2010 VA examination, the Veteran, after providing his medical history and describing how he injured his back in 1987 or 1988, reported to experience pain in his lower back that radiated to his mid-thighs on a constant basis, and further commented that all ten of his toes become numb on an intermittent basis with prolonged sitting.  The Veteran stated that walking and standing beyond 20 to 25 minutes, and prolonged sitting serve to worsen his pain, which he described as constant in nature.  The Veteran further stated that his back pain causes him to take longer to dress and bathe, and has also caused him to miss approximately eight to twelve days of work during the past year.  On physical examination, the examiner noted that the Veteran exhibited pain at the end of each of his range of motion exercises.  

During an earlier examination conducted in December 2007, the Veteran complained of daily low back pain that was constant in nature and caused him to experience difficulty sleeping, sitting and standing for prolonged periods of time.  According to the Veteran the pain was located in the lower mid-back region, and was throbbing and aching in nature, and moderate in severity.  The Veteran stated that he had sought chiropractic treatment, and had undergone physical therapy and steroid injections, in an attempt to alleviate his back symptoms.  The Veteran further noted that his back condition had progressively worsened throughout the years.  On physical examination, the Veteran was shown to have pain on active and passive motion when conducting his range of motion exercises, and on repetitive motion.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with low back strain, and determined that his back disorder had a mild effect on some of his activities of daily living, as well as a significant effect on his occupation, as he could miss up to 16 days a year as a result of his low back pain.  

In addition, records generated at the Veteran's private treatment facility, Pine Lake Family Physicians, and dated from July 2002 to July 2012, reflect that the Veteran continued to report ongoing back pain during a number of his treatment visits.   

The Veteran was most recently afforded a VA examination in July 2014 (in connection to a different claim that is currently not on appeal), at which time he underwent a physical evaluation of his back.  During this evaluation, the examiner noted that the Veteran had been diagnosed with having a lumbosacral strain.  On physical examination, the Veteran was shown to experience painful motion during each one of his range of motion exercises, and during repetitive motion.  When asked whether he had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, the Veteran stated that he did, and reported to have pain all over his back, although he could not pinpoint to a specific structure.  

In the April 2013 Joint Motion, it was indicated that the July 2012 VA etiology opinion was flawed.  It was indicated that treatment records showed that the Veteran complained of back pain and inability to stand for prolonged periods (December 2007 and July 2010 medical reports) and the significance of these complaints was neither discussed nor addressed by the July 2012 VA examiner.  

As this matter is being remanded for the reasons set forth above, any additional VA treatment records pertaining to the claimed disorders should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his feet, back, ankles, and knees from the Phoenix VAMC from November 2013 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Then, once these records have been obtained, schedule the Veteran for a VA podiatry examination to evaluate the current severity of symptoms associated with his bilateral pes planus.  The examiner should review the claims file, including any relevant records in Virtual VA and VBMS.  

The examiner should report whether pes planus is manifested by: objective evidence of marked deformity; pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achilles on manipulation; symptoms not improved by orthopedic shoes or appliances.  The examiner should also comment on whether pes planus would prevent gainful employment for which the Veteran would otherwise be qualified.  

3. Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his bilateral knee and right ankle disability.  The claims folder, a copy of this remand and all records on Virtual VA and VBMS must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the June 1998 lumbar spine MRI report, the April 2000 VA Orthopedic Note referencing the June 1998 MRI report, private records issued from Pine Lake Family Practice and dated from July 2002 to July 2012, the December 2007 VA examination reports, the July 2010 VA examination report and June 2011 VA addendum, the July 2012 VA examination reports, and the July 2014 VA examination reports.  

Following a review of the record and an evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral knee disability and/or any right ankle disability was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, to include his chronic low back disability, bilateral pes planus or residuals of left ankle sprain.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

If the examiner finds that the bilateral knee and/or right ankle disability was neither caused, nor aggravated, by any of the service-connected disabilities, and in so doing, relies on the same conclusion provided by the July 2012 VA examiner (that the Veteran's June 1998 lumbar spine MRI was shown to be normal and the back was currently asymptomatic) he or she must provide further clarification for this line of reasoning, and discuss whether the Veteran's low back was currently asymptomatic.  He or she should also reconcile this conclusion with the clinical records of the low back disorder discussed in this document.  

The examiner must provide a complete rationale upon which all his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



